Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I – Figures 1A-B, and 7-10 refers to a stem of a fishing float that has two pieces attached together. 
Species II – Figures 2 refers to a single piece stem of a fishing float that uses one or more bridge pins. It also has a tapered section starting at the cut (end 315) and a flange 320 to hold a spring. 
Species III – Figures 3A-B, and 16A-B refers to a tapered region (345) to retain the spring 
Species IV – Figures 4A-B, and 15A-B refers to a flange with a tapered region 
Species V – Figures 5A-B, and 18A-B refers to a stem of a fishing float without a tapered region.
Species VI – Figures 6A-B refers to a tapered region (355) between the slots (360) and (365). 
Species VII – Figures 17A-B refers to an upper flange (615) but without the use of the narrowed region (621). 
Species VIII – Figures 19A-B and 20A-B refers to a singular slot but with 3 slot portions. 
Species IX – Figures 11A-B refers to a stem of a fishing float with 3 parts.
Species X – Figure 12 refers to a stem of a fishing float with 3 parts and part 287 is able to be at different lengths. 
Species XI – Figure 13 refers to a stem of a fishing float with 4 parts. 
Species XII – Figure 14 refers to a stem of a fishing float with 2 parts. 
The species are independent or distinct because the groups do not share the same or corresponding technical feature as listed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species or groupings of patentably indistinct species require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.T./Examiner, Art Unit 3647                                                                                                                                                                                                        




/TIEN Q DINH/           Supervisory Patent Examiner, Art Unit 3647